Citation Nr: 0947603	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-29 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

A hearing was held before the undersigned Veterans Law Judge 
in February 2008, and a transcript of that hearing is of 
record.


FINDINGS OF FACT

The Veteran's current left knee arthritis did not have onset 
in service or within one year of service and was not caused 
or aggravated by the Veteran's active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
arthritis of the left knee have not been met.  38 U.S.C.A.  
§§ 1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including degenerative arthritis, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
(West 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Here, the Veteran is seeking entitlement to service 
connection for arthritis of the left knee.  

As an initial matter, the Board notes that there is some 
question as to whether the Veteran had a pre-existing left 
knee injury.  While his February 1966 pre-induction medical 
examination and Report of Medical History are negative for 
any evidence of a prior knee injury, a July 1967 service 
treatment record stated that the Veteran had a football 
injury to his knee prior to service.  At his February 2008 
hearing, the Veteran denied any pre-existing injury.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

Given the Veteran's credible denial of a pre-existing injury, 
as well as the absence of any prior knee injury or problems 
noted at induction, the Board finds that there is not clear 
and unmistakable evidence of a pre-existing knee disability 
and the presumption of soundness applies.  

Service treatment records show that in July 1967, while 
serving on active military duty, the Veteran injured his left 
knee during a training exercise.  X-rays were negative and he 
had full range of motion.  He was diagnosed with a strain.  
His service treatment records are negative for any additional 
complaints of or treatment for a left knee problem and at his 
separation examination in September 1968, the Veteran's lower 
extremities were found to be normal.  There is no medical 
evidence of any knee problems until October 2001 when a 
private medical record from Dr. M.A notes complaints of 
chronic left knee pain.  An x-ray taken at this time showed 
severe degenerative arthritis in the Veteran's left knee.  At 
a February 2008 hearing, the Veteran reported that he has 
experienced pain in his knee since service and that in 1978 
he had a joint aspiration.  

In November 2006, the Veteran was afforded a VA examination.  
The examiner concluded that the Veteran's current left knee 
arthritis was not caused by or a result of his left knee 
sprain in service.  The examiner reasoned that no knee 
problems were noted at separation from service or until 2001, 
over thirty years after service.  

The Board requested a VHA medical opinion regarding the 
etiology of the Veteran's left knee arthritis.  In September 
2009, Dr. L.W., an orthopedic surgeon, opined that "there is 
no medical basis for claiming that [the Veteran's] current 
knee arthritis is caused by or otherwise etiologically 
related to the left knee injury he suffered during his active 
military service."  Dr. L.W. noted that there is no medical 
literature indicating that patients with only minor knee 
sprains have a greater risk of later developing 
osteoarthritis of the knee than those without any history of 
knee injury.  

While the Veteran argues that this medical opinion lacks the 
necessary scientific basis to support the conclusion reached, 
as it is clear that Dr. L.W. based his opinion on a review of 
the current medical literature, as well as a review of the 
claims file, the Board finds this argument without merit.

The Board has also considered the Veteran's testimony that he 
has experienced knee pain since service.  However, the Board 
finds that the probative value of this evidence is outweighed 
by the other evidence of record, including the absence of any 
medically documented knee problems at separation from service 
or for many years after service, as well as two medical 
opinions that have determined that the Veteran's current left 
knee arthritis is unrelated to service.  

Based on all the above evidence, the Board finds that 
entitlement to service connection for arthritis of the left 
knee is not warranted.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, VA's duty to notify was satisfied by letters sent to 
the Veteran in February and March 2006.  These letters 
informed the Veteran of what evidence was required to 
substantiate his claim, as well as VA and the Veteran's 
respective duties for obtaining evidence.  The Veteran was 
also informed of how VA assigns disability ratings and 
effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records.  The Veteran was 
also afforded a VA examination and a VHA opinion.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for arthritis of the left 
knee is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


